Citation Nr: 1702485	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  14-24 743A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Consolidated Payment Center 
in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of expenses related to non-VA hospitalization provided from March 18, 2013, to March 20, 2013, at Banner Gateway Medical Center in Gilbert, Arizona.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 administrative decision of the Department of Veterans Affairs (VA) Consolidated Payment Center in Fort Harrison, Montana, which disapproved a claim for payment for care at Banner Gateway Medical Center in Gilbert, Arizona, from March 18, 2013, to March 20, 2013. 

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned at the Regional Office in Phoenix, Arizona; a transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

At the time of treatment at Banner Gateway Medical Center in March 2013, the Veteran was enrolled in the VA healthcare system, was treated for a medical emergency and satisfied all other criteria for reimbursement under the Millennium Health Care Act.



CONCLUSION OF LAW

The Veteran meets the criteria for reimbursement of the unreimbursed medical expenses he incurred at Banner Gateway Medical Center from March 18 to March 20, 2013.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.100 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks payment or reimbursement of medical expenses stemming from treatment at the Banner Gateway Medical Center in March 2013.  At his hearing, he reported that while moving into a new apartment he fell and hurt his leg.  The pain increased and he began having chest pain, so an ambulance was called and he was transported to Banner Gateway Medical Center.  According to the supplemental statement of the case, he stayed in the hospital from March 18, 2013, to March 20, 2013.

Payment or reimbursement under 38 U.S.C. § 1725 for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged)) will be made only if numerous conditions are met. See 38 C.F.R. § 17.1002.

To receive payment or reimbursement for emergency services, a claimant must file a claim within 90 days after the latest of the following: (1) The date that the veteran was discharged from the facility that furnished the emergency treatment; (2) The date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (3) The date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party. 38 C.F.R. § 17.1004(d). 

Payment or reimbursement under 38 U.S.C.A § 1725 for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to or prescribed for the patient for use after the emergency condition is stabilized and the patient is discharged)) will be made only if all of the following conditions are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center); 

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and 

(h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 
38 C.F.R. § 17.1002. 

The AOJ denied the claim first on the basis that the Veteran was not treated for a service connected disability (38 U.S.C.A. § 1728 (West 2014)) and on the basis that the Veteran was covered by a health care contract, Medicare Part A and Part B.  38 U.S.C.A. § 1725 (West 2014)).

The Veteran's claims file includes a rating decision showing he is service connected for bilateral hearing loss and tinnitus.  He does not contend he was treated for a service-connected disability, so further development related to this aspect of the claim is not necessary.  38 U.S.C.A. § 1728.

Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, 113 Stat. 1556, which became effective May 29, 2000.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the conditions listed in 38 U.S.C.A. § 1725.  

Initially, subsection (b)(3)(B) requires the Veteran have no coverage under a health-plan contract.  Congress amended 38 U.S.C.A. § 1725(b)(3)(C) in February 2010, striking the words "or in part" from that section.  See Public Law No. 111-137 § (a)(1).  

In a recent decision, the United States Court of Appeals for Veterans Claims (Court), held in effect that the 2010 amendment to 38 U.S.C.A. § 1725(b)(3)(C) also amended 38 U.S.C.A. § 1725(b)(3)(B), so that partial coverage under a health care plan would not be a bar to reimbursement.  The Court invalidated 38 C.F.R. § 17.1002(f), which barred VA payment or reimbursement in situations where a Veteran had any coverage under a health-plan (including coverage "in part"). Staab v. McDonald, 28 Vet. App. 50 (2016).

At his hearing, the Veteran testified that he was personally liable for approximately $2000 in expenses incurred at Banner Gateway Medical Center from March 18 to 20, 2013.  Under Staab, he would be potentially eligible for reimbursement for the expenses not covered by Medicare.  

There has been no determination as to the Veteran's enrollment or treatment in a VA healthcare system, which is another requirement under Section 1725.  The Veteran; however testified that he usually received medical treatment through VA; and available records show that VA funds were disbursed for payment of medical expenses incurred at Banner Gateway Medical Center on other occasions.  This provides strong evidence that the Veteran was enrolled in the VA health care system and had received treatment in the past 24 months.

The treatment also was provided for what a prudent layperson would have believed was an emergency and that delay would have been hazardous to the Veteran's health.  He testified that he called an ambulance after falling, injuring his leg and beginning to experience chest pains.  The ambulance operators insisted on taking him to the nearest emergency room, despite his entreaties to be taken to a VA facility.  At Banner Gateway he was evaluated for a cardiac disability.  Although a heart problem was not identified, it was thought he would need surgery on his leg. 

The actions of the ambulance operators demonstrate that it was not feasible to have taken him to a VA facility.  

In summary, the criteria for reimbursement under 38 U.S.C.A. § 1725 are met.


ORDER

Entitlement to payment or reimbursement of expenses related to non-VA hospitalization provided from March 18, 2013, to March 20, 2013, at Banner Gateway Medical Center in Gilbert, Arizona is granted.




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


